Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/29/2020. In virtue of this communication, claims 1-21 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/04/2021, 08/04/2022 and 08/04/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
Drawings submitted on 12/29/2020 accepted as part of the formal application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1,
	The recitation “the conductor of each panel” in lines 4-5 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 4,
	The recitation “at least one of the set of supports” in lines 1-2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 10,
	The recitation “the electrical length” in line 13 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the electrical length” in line 15 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 14,
	The recitation “a gap between at least two of the 5G antennas” in lines 3-4 is considered vague because it’s confused with “a gap between at least two of the 5G antennas” in lines 8-9 of claim 10. Clarification is required.
The recitation “the portions of the conductor” in line 7 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 15,
	The recitation “a gap between at least two of the 5G antennas” in lines 14-15 is considered vague because it’s confused with “a gap between at least two of the 5G antennas” in lines 8-9. Clarification is required.
The recitation “a gap” in line 16 is considered vague because it’s confused with “a gap” in line 8 and in line 14. Clarification is required.

Regarding claim 17,
	The recitation “at least one of the gaps” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 18,
	The recitation “the contours of a chicane” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the at least one gap” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 19,
	The recitation “the contours of a chicane” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the at least one chicane” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 20,
	The recitation “the 5G array” in lines 1-2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 21,
	The recitation “the 5G array” in lines 1-2 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gottl (US 20040140942), hereinafter Gottl.

Regarding claim 1,
Gottl discloses an antenna (an antenna structure 1, Fig 4), comprising:
a first set of two parallel, flat generally rectangular substrate panels (a first set of elements 391a and 391c, Fig 4) each having a height, a length, and a thickness, wherein a first conductor (a boundary edge 1’a, a boundary edge 1’c, Fig 4) having a physical length is extended along the length of a respective panel of the first set (Fig 4) such that the conductor of each panel has a resulting electrical length, the panels being separated by a distance (a gap 25, Fig 4) shorter than the length of each panel of the first set;
a set of supports (a set of elements 391b and 391d, Fig 4), each support of the set of supports supporting a respective second conductor (a boundary edge 1’b, a boundary edge 1’d, Fig 4) that runs between the first set of panels, each of the second conductors supported by the set of supports running substantially between an edge of a first panel and an edge of a second panel of the first set of panel.
Gottl does not explicitly teach the second conductors supported by the set of supports are arranged to have substantially the same electrical length as each of the first conductors.
	However, Gottl teaches the antenna structure 1 is square (Fig 4; paragraph [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use second conductors supported by a set of supports being arranged to have substantially the same electrical length as each of first conductors in Gottl, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.
[AltContent: textbox (391b)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1’b)][AltContent: textbox (1’d)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1’c)][AltContent: textbox (1’a)][AltContent: arrow][AltContent: arrow][AltContent: textbox (391d)][AltContent: arrow][AltContent: textbox (391c)][AltContent: arrow][AltContent: textbox (391a)][AltContent: textbox (Gottl (US 20040140942))]
    PNG
    media_image1.png
    576
    714
    media_image1.png
    Greyscale


Regarding claim 2,
Gottl as modified discloses the claimed invention, as discussed in claim 1.
Gottl does not teach at least one of the second conductors supported by the set of supports has a dielectric material coupled thereto so as to change its electrical length to be substantially equal to that of at least one of the first conductors.
	However, it’s well known in the art that an electrical length of a conductor is changed when the conductor coupled to a surface of a dielectric substrate (see Ghosh, US 6933894, Fig 1, col 5, lines 32-34). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of second conductors supported by a set of supports having a dielectric material coupled thereto so as to change its electrical length to be substantially equal to that of at least one of first conductors in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 3,
Gottl as modified discloses the claimed invention, as discussed in claim 1.
Gottl does not teach at least one of the second conductors supported by the set of supports has a zig-zag or serpentine shape so that its electrical length is substantially equal to that of at least one of the first conductors.
However, it’s well known in the art that a zig-zag or serpentine conductive trace will have an electrical length greater than its physical length (see Hayes, UD 5828342, Fig 1, col 3, lines 50-51).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of second conductors supported by a set of supports having a zig-zag or serpentine shape so that its electrical length being substantially equal to that of at least one of first conductors in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 4,
Gottl as modified discloses the claimed invention, as discussed in claim 1.
Gottl does not teach at least one of the set of supports has at least one chicane, at least one of the second conductors supported by the set of supports following the path of the at least one chicane of its support as it runs between the first set of panels so that the electrical length of the second conductor supported by the set of supports including the chicane is substantially equal to that of at least one of the first conductors.
However, it’s well known in the art that a zig-zag or serpentine conductive structure will have an electrical length greater than its physical length (see Hayes, UD 5828342, Fig 1, col 3, lines 50-51).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of a set of supports having at least one chicane, at least one of second conductors supported by the set of supports following a path of the at least one chicane of its support as it runs between a first set of panels so that an electrical length of the second conductor supported by the set of supports including the chicane being substantially equal to that of at least one of first conductors in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 5,
Gottl as modified discloses the claimed invention, as discussed in claim 1.
Gottl teaches at least one of the second conductors supported by the set of supports incorporates a conductor (a wall 5’, Fig 2) that goes around at least a part of a reflector (a reflector 5, Fig 2).
Gottl does not explicitly teach a fifth generation -5G- antenna for broadband cellular networks.
However, Gottl teaches the antenna structure 1 is suitable for operation in two frequency bands (paragraph [0056]), and a further antenna structure operates at a higher frequency band (paragraph [0057]). This teaching is result effect in order to provide an antenna structure of the field of mobile radio (paragraph [0001]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of second conductors supported by a set of supports incorporating a conductor that goes around at least a part of a reflector for a fifth generation -5G- antenna for broadband cellular networks in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 6,
Gottl as modified discloses the claimed invention, as discussed in claim 1.
Gottl teaches at least one of the conductors supported by the set of supports is divided into at least two portions (portions 39’ and 39”, Fig 4), each of the two portions being electrically connected by a conductor (a wall 5’, Fig 2) that goes around at least a part of a reflector (a reflector 5, Fig 2).
Gottl does not explicitly teach a fifth generation -5G- antenna for broadband cellular networks.
However, Gottl teaches the antenna structure 1 is suitable for operation in two frequency bands (paragraph [0056]), and a further antenna structure operates at a higher frequency band (paragraph [0057]). This teaching is result effect in order to provide an antenna structure of the field of mobile radio (paragraph [0001]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of conductors supported by a set of supports being divided into at least two portions, each of the two portions being electrically connected by a conductor that goes around at least a part of a reflector for a fifth generation -5G- antenna for broadband cellular networks in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 7,
Gottl as modified discloses the claimed invention, as discussed in claim 1.
Gottl teaches the antenna is a multiband antenna (two frequency bands; paragraph [0056]).

Regarding claim 8,
Gottl as modified discloses the claimed invention, as discussed in claim 7.
Gottl teaches the multiband antenna is a passive antenna.

Regarding claim 9,
Gottl as modified discloses the claimed invention, as discussed in claim 7.
Gottl teaches the multiband antenna is a low band (LB) antenna (a 900 MHz band is a low band; paragraph [0056]).




Regarding claim 10,
Gottl discloses a multiband antenna (an antenna structure 1, Fig 3) adapted to be interleaved amongst a two-dimensional array of fifth generation -5G- antennas (antennas 1a, 1b, 1c and 1d, Fig 3),
wherein the multiband antenna is shaped substantially like a hollow parallelepiped with two opposing surfaces missing (Fig 3), wherein one of the missing surfaces is proximal to a source of a signal that is supplied to the multiband antenna to be transmitted therefrom (a feed point 113, Fig 3; paragraph [0041]) and the opposing missing surface is distal to the signal source (Fig 3);
wherein the hollow parallelepiped comprises a first group of two opposing ones of support walls (a set of elements 391a and 391c, Fig 4) having a thickness that fits within a gap (a gap 25, Fig 4) between at least two of the 5G antennas and having a first physical distance between them (Fig 4) and a second group of two opposing support walls (a set of elements 391b and 391d, Fig 4) having a second physical distance between them (Fig 4);
each of the support walls supporting a conductor (a boundary edge 1’, Fig 4) for radiating therefrom, and
wherein the electrical length of each of the conductors for radiating supported on each respective support wall of the first group of two opposing ones of support walls is adapted to be equal to the electrical length of each of the conductors for radiating supported on each respective support wall of the second group of two opposing ones of support walls (Fig 4).
Gottl does not explicitly teach the first physical distance being different from the second physical distance.	
However, Gottl teaches the antenna structure 1 is constructed to be rotationally symmetrical or point-symmetrical about 90° (paragraph [0032]). This teaching is result effect in order to achieve 3dB beam widths of 90° (paragraph [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first physical distance being different from a second physical distance in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.
[AltContent: textbox (Gottl (US 20040140942))]
    PNG
    media_image2.png
    634
    703
    media_image2.png
    Greyscale

Regarding claim 11,
Gottl as modified discloses the claimed invention, as discussed in claim 10.
Gottl teaches the hollow parallelepiped is a cuboid but not a cube (Fig 4).

Regarding claim 12,
Gottl as modified discloses the claimed invention, as discussed in claim 10.
Gottl does not teach the electrical length of each of the conductors for radiating supported on each respective support wall of the first group of two opposing ones of support walls is adapted by having thereon a dielectric material.

	However, it’s well known in the art that an electrical length of a conductor is changed when the conductor coupled to a surface of a dielectric substrate (see Ghosh, US 6933894, Fig 1, col 5, lines 32-34). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrical length of each of conductors for radiating supported on each respective support wall of a first group of two opposing ones of support walls being adapted by having thereon a dielectric material in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 13,
Gottl as modified discloses the claimed invention, as discussed in claim 10.
Gottl does not teach the electrical length of each of the conductors for radiating supported on each respective support wall of the first group of two opposing ones of support walls is adapted by having a zig-zag or a serpentine shape.
However, it’s well known in the art that a zig-zag or serpentine conductive trace will have an electrical length greater than its physical length (see Hayes, UD 5828342, Fig 1, col 3, lines 50-51).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrical length of each of conductors for radiating supported on each respective support wall of a first group of two opposing ones of support walls being adapted by having a zig-zag or a serpentine shape in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 14,
Gottl as modified discloses the claimed invention, as discussed in claim 10.
Gottl teaches each wall of the first group of two opposing support walls is made up of at least two separate support wall portions (portions 39’ and 39”, Fig 4) having a thickness that fits within a gap (a gap 25, Fig 4) between at least two of the 5G antennas and each supporting a portion of the conductor for radiating supported by its respective wall of the first group (Fig 4).
Gottl does not explicitly teach the electrical length of each of the conductor for radiating supported by its respective wall of the first group is adapted by overlapping the portions of the conductor for radiating supported by its respective wall portions.
	However, Gottl teaches the boundary edge 1’ located at the top of element 39 (Fig 4; paragraph [0044]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrical length of each of conductors for radiating supported by its respective wall of a first group being adapted by overlapping portions of the conductor for radiating supported by its respective wall portions in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.

Regarding claim 15,
Gottl discloses a multiband antenna (an antenna structure 1, Fig 3) adapted to be interleaved amongst a two-dimensional array of fifth generation (5G) antennas (antennas 1a, 1b, 1c and 1d, Fig 3),
wherein the multiband antenna is shaped substantially like a hollow parallelepiped with two opposing surfaces missing (Fig 3), wherein one of the missing surfaces is proximal to a source of a signal that is supplied to the multiband antenna to be transmitted therefrom (a feed point 113, Fig 3; paragraph [0041]) and the opposing missing surface is distal to the signal source (Fig 3);
wherein the hollow parallelepiped comprises a first group of two opposing ones of support walls (a set of elements 391a and 391c, Fig 4) having a thickness that fits within a gap (a gap 25, Fig 4) between at least two of the 5G antennas and having a first physical distance between them (Fig 4) and a second group of two opposing support walls (a set of elements 391b and 391d, Fig 4) having a second physical distance between them (Fig 4);
each of the support walls supporting a conductor (a boundary edge 1’, Fig 4) for radiating therefrom;
wherein each wall of the first group of two opposing support walls is made up of at least two support wall portions having a thickness that fits within a gap between at least two of the 5G antennas, each supporting a portion of the conductor for radiating supported by its respective wall of the first group (Fig 4), a gap (a gap 25, Fig 4) existing in each supporting wall of the first group between the at least two support wall portions, each gap being bridged by at least one bridging conductor (a coaxial cable 31, Fig 3) that is included as part of the conductor for radiating supported by its respective wall of the first group.
Gottl does not explicitly teach the first physical distance being different from the second physical distance, wherein the electrical length of each of the conductors for radiating supported by each respective support wall of the first group of two opposing ones of support walls is adapted to be equal to the electrical length of each of the conductors for radiating supported on each respective support wall of the second group of two opposing ones of support walls.
However, Gottl teaches the antenna structure 1 is constructed to be rotationally symmetrical or point-symmetrical about 90° (paragraph [0032]). This teaching is result effect in order to achieve 3dB beam widths of 90° (paragraph [0010]). Gottl teaches the boundary edge 1’ located at the top of element 39 (Fig 4; paragraph [0044]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first physical distance being different from a second physical distance, and an electrical length of each of conductors for radiating supported by each respective support wall of a first group of two opposing ones of support walls being adapted to be equal to an electrical length of each of conductors for radiating supported on each respective support wall of a second group of two opposing ones of support walls in Gottl as modified, in order to provide a dual-polarized antenna structure having an optimized beam width of 90°.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845